Exhibit 10.1

 

EXECUTION VERSION

 

FACILITY INCREASE AGREEMENT

 

This FACILITY INCREASE AGREEMENT (this “Agreement”), dated November 1, 2012, is
made by NGL ENERGY OPERATING LLC, a Delaware limited liability company (the
“Borrowers’ Agent”), each Lender designated on the signature pages hereto as a
“New Revolving Lender” (each a “New Revolving Lender” and collectively, the “New
Revolving Lenders” and collectively with the Increasing Lender, the “Lenders”)
and DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative agent for the
Secured Parties (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).  Capitalized terms used in this Agreement
and not defined herein, including in this preamble, have the meanings set forth
for such terms in the Credit Agreement (as hereinafter defined).

 

WHEREAS, the Borrowers, the Guarantors, the Administrative Agent, Deutsche Bank
AG, New York Branch, as technical agent, Deutsche Bank Trust Company Americas,
as collateral agent for the Secured Parties and the Lenders party thereto have
entered into a Credit Agreement dated as of June 19, 2012 (as it may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

WHEREAS, the parties hereto desire to evidence an increase in the aggregate
Working Capital Commitment and Acquisition Facility Commitment pursuant to
Section 2.4(c) of the Credit Agreement as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             The aggregate Working Capital and Acquisition Facility
Commitments are hereby increased from $197,500,000 to $217,500,000 and from
$447,500,000 to $477,500,000, respectively, as of the effective date of this
Agreement (the “Increase Effective Date”), the Commitments of the Lenders shall
be as set forth in Schedule 1 hereto.

 

2.             Consistent with Section 2.4(c)(v) of the Credit Agreement, as of
the Increase Effective Date, Schedule 1 shall supersede and replace Schedule
1.1A of the Credit Agreement.

 

3.             Each New Revolving Lender hereby (i) accepts and agrees to be
bound by the terms of the Credit Agreement as a Lender thereunder, and
(ii) acknowledges and agrees that the amount of its Commitment after giving
effect to the Facility Increase is set forth opposite its name on Schedule 1
hereto.

 

This Agreement shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Agreement may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic transmission (in .pdf format) shall be
effective as delivery of a manually executed counterpart of this Agreement. 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be executed
and delivered by its officer thereunto duly authorized as of the date above
first written.

 

 

 

NGL OPERATING LLC,

 

as Borrowers’ Agent

 

 

 

 

 

By:

/s/ Atanas H. Atanasov

 

 

Name: Atanas H. Atanasov

 

 

Title: Senior Vice President, Finance & Treasurer

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent

 

 

 

By:

/s/ Nigel W. Luke

 

 

Name: Nigel W. Luke

 

 

Title: Vice President

 

 

 

 

By:

/s/ Lisa Karlson

 

 

Name: Lisa Karlson

 

 

Title: Vice President

 

 

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Issuing Bank and Swing Line Lender

 

 

 

 

 

By:

/s/ Chris Chapman

 

 

Name: Chris Chapman

 

 

Title: Director

 

 

 

 

 

 

 

Address:

 

 

 

 

Deutsche Bank AG, New York Branch

 

60 Wall Street

 

New York, New York 10005

 

Attention: Chris Chapman

 

Telephone: (212) 250-2113

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A., as a New Revolving Lender

 

 

 

By:

/s/ Alexander L. Rody

 

 

Name: Alexander L. Rody

 

 

Title: Senior Vice President

 

 

 

 

Address:

 

 

 

 

Raymond James Bank, N.A.

 

2001 Ross Avenue,

 

Suite 4550

 

Dallas, Texas 75201

 

Attention: Allen D. Lassiter

 

Telephone: (214) 720-1314

 

Facsimile: (214) 720-1315

 

Email: allen.lassiter@raymondjames.com

 

 

 

 

 

ABN AMRO CAPITAL USA LLC, as a New Revolving Lender

 

 

 

 

 

By:

/s/ Darrell Holley

 

 

Name: Darrell Holley

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Casey Lowary

 

 

Name: Casey Lowary

 

 

Title: Director

 

 

 

 

 

 

 

Address:

 

 

 

 

ABN AMRO Capital USA LLC

 

Energy, Commodities & Transportation

 

7160 North Dallas Parkway

 

Suite100

 

Plano, Texas 75024

 

Attention: Kaylan Hopson

 

Telephone: (972) 543-6402

 

Email: kaylan.hopson@abnamro.com

 

2

--------------------------------------------------------------------------------


 

 

Acknowledged and agreed,

 

 

 

BNP PARIBAS,

 

as Issuing Bank

 

 

 

 

 

By:

/s/ Richard J. Wernli

 

 

Name: Richard J. Wernli

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Keith Cox

 

 

Name: Keith Cox

 

 

Title: Managing Director

 

 

 

 

Address:

 

 

 

 

BNP Paribas

 

787 Seventh Avenue, 30th Floor

 

New York, New York 10019

 

Attention: Rick Wernli

 

Email: rick.wernli@americas.bnpparibas.com

 

3

--------------------------------------------------------------------------------